t c memo united_states tax_court eddie w harris jr petitioner v commissioner of internal revenue respondent docket no filed date eddie w harris jr pro_se timothy b heavner and matthew s reddington for respondent memorandum findings_of_fact and opinion thornton chief_judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and additions to tax of dollar_figure dollar_figure and dollar_figure under sec_6651 and and a respectively the issues for decision are whether petitioner must include in gross_income all of the unemployment_compensation that he received during whether petitioner may deduct any unreimbursed employee traveling expenses for and whether petitioner is liable for the additions to tax findings_of_fact the parties have stipulated some facts which we find accordingly when he petitioned the court petitioner resided in virginia during petitioner received wages from these employers as reported to the internal_revenue_service irs dollar_figure from forest electric corp forest dollar_figure from dynalectric co dynalectric dollar_figure from chewning wilmer inc chewning dollar_figure from tate hill inc and dollar_figure from miller electric co additionally during petitioner received dollar_figure of interest_income from wachovia bank n a and dollar_figure of unemployment_compensation from the virginia employment commission 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar at various times throughout petitioner traveled to job locations in new jersey maryland and virginia for his work with forest dynalectric and chewning respectively petitioner filed no federal_income_tax return for respondent prepared a substitute for return sfr pursuant to sec_6020 in the notice_of_deficiency respondent determined that petitioner had unreported income in the amounts described above i burden_of_proof opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that they are in error rule a 290_us_111 because as discussed below petitioner has not complied with the code’s substantiation requirements and has not maintained all required records the burden_of_proof as to any relevant factual issue does not shift to respondent under sec_7491 see sec_7491 and 116_tc_438 ii unemployment_compensation petitioner does not dispute receiving wages interest_income and unemployment_compensation from third-party payers as reported to the irs he contends however that dollar_figure of his unemployment_compensation should be exempt from income_tax petitioner is mistaken gross_income includes an individual’s unemployment_compensation sec_85 although a special rule provides a dollar_figure exclusion for unemployment_compensation for taxable years beginning in see sec_85 as enacted in the american_recovery_and_reinvestment_act_of_2009 pub_l_no sec stat pincite that special rule does not apply for taxable years beginning in consequently pursuant to sec_85 the entire amount of unemployment_compensation that petitioner received in is included in his gross_income iii traveling expenses at trial petitioner contended that he is entitled to deduct lodging meals incidental and mileage expenses that he incurred in in the course of employment-related travel he contends that these claimed deductions more than offset his gross_income 2generally a taxpayer’s personal commuting expenses are not deductible see 326_us_465 an exception to this general_rule may apply when the taxpayer pays traveling expenses to and from his residence and a temporary_work_location outside the metropolitan area where the taxpayer normally works and resides see eg saunders v commissioner tcmemo_2012_200 petitioner appears to claim he is entitled to deduct his traveling expenses to and from the forest dynalectric and chewning work locations because of this exception respondent has not challenged this assertion or raised the issue during this proceeding and we do not consider it further traveling expenses including meals_and_lodging while away from home and expenses paid_or_incurred with respect to listed_property eg passenger automobiles or other_property used as a means of transportation are deductible only if the taxpayer meets stringent substantiation requirements sec_274 sec_280f 50_tc_823 aff’d 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date generally to substantiate a traveling expense deduction under sec_274 a taxpayer must maintain an account book a diary a log a statement of expenses trip sheets or a similar record and documentary_evidence which in combination are sufficient to establish the amount of each separate expenditure the dates of departure and return for each trip away from home the destination or locality of travel and the business_purpose for the trip sec_1 5t b c i temporary income_tax regs fed reg date petitioner contends that the act of date pub_l_no sec_1 stat pincite obviated any requirement to keep written records or documentation petitioner is mistaken the cited legislation amended sec_274 to require substantiation by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement contemporaneous written evidence of time place and business_purpose is considered of higher probative value than oral evidence alone see sec_1_274-5t temporary income_tax regs fed reg date see also 296_f3d_607 7th cir noting that keeping written records is not the only method to prove sec_274 expenses but alternative methods are disfavored aff’g tcmemo_2000_20 petitioner has offered practically no substantiation of his claimed traveling expenses apart from his vague testimony he could not provide the exact dates he worked at each location could not recall exactly where he lodged or ate and could not explain why for certain trips his claimed traveling expenses exceeded the income earned claiming to have paid cash for his traveling expenses he failed to introduce any written documentation other than a handwritten sheet of paper on which he claimed to have tallied up apparently long after the fact the number of 3before amendment in sec_274 required taxpayers to maintain contemporaneous_records to substantiate deductions for travel_expenses business use of automobiles and listed_property the act of date pub_l_no sec_1 stat pincite revised sec_274 to remove this contemporaneous requirement in favor of a standard that required taxpayers to keep adequate_records or by sufficient evidence corroborating the taxpayer’s own statement h_r conf rept no pincite u s c c a n see sec_1_274-5t temporary income_tax regs fed reg date days he traveled in petitioner has failed to satisfy the strict substantiation requirements of sec_274 petitioner contends that in lieu of substantiating actual costs he is entitled to use the federal per_diem_allowance to calculate his lodging meals and incidental expense deductions associated with his forest and dynalectric jobs in support of his contention petitioner submitted a handwritten sheet of paper dated date that detailed his purported per_diem calculations petitioner claimed travel expense deductions of dollar_figure related to his employment with forest and dollar_figure related to his employment with dynalectric petitioner calculated his forest deductions a sec_140 days with a dollar_figure per_diem_allowance and his dynalectric deductions as days with a dollar_figure per_diem the commissioner is authorized to prescribe rules under which certain types of expense allowances including per_diem allowances for ordinary and necessary expenses for traveling away from home will be regarded as satisfying the substantiation requirements of sec_274 sec_1_274-5 income_tax regs under this authority the commissioner issued revproc_2007_63 4petitioner has not explained the provenance of these claimed per_diem_amounts but appears to have used a federal per_diem_allowance that applies only to employers for reimbursements of lodging meals and incidental_expenses see irs publication per_diem rates because petitioner is an employee such an allowance is inapplicable to him c b and revproc_2008_59 2008_2_cb_857 which provide rules for using a per_diem method to substantiate the amounts of lodging meals and incidental_expenses paid_or_incurred away from the taxpayer’s home employees who are not reimbursed by their employers may use an optional per_diem method in lieu of using actual expenses to compute their deductible meal and incidental_expenses paid_or_incurred in the course of employment-related travel revproc_2007_63 sec_1 c b pincite revproc_2008_59 sec_1 c b pincite under this optional method meal and incidental_expenses may be computed on the basis of the federal meal and incidental expense rate for the locality of travel for each calendar day the employee is away from home revproc_2007_63 sec_4 c b pincite revproc_2008_59 sec_4 c b pincite the amount will be deemed substantiated for purposes of sec_1_274-5 income_tax regs provided the employee substantiates the elements of time place and business_purpose of the travel for that day see eg romer v commissioner tcmemo_2001_168 reynolds v commissioner tcmemo_2000_20 revproc_2007_63 sec_4 revproc_2008_59 sec_4 employee sec_5the commissioner issues an updated revenue_procedure each year enumerating the per_diem rules revproc_2007_63 2007_2_cb_809 applies for petitioner’s disputed expenses_incurred before date revproc_2008_59 2008_2_cb_857 applies for petitioner’s disputed expenses_incurred on or after date are not permitted however to use a per_diem_allowance for lodging_expenses paid_or_incurred away from home and therefore must substantiate the amount time place and business_purpose of each claimed lodging expense revproc_2007_63 sec_1 revproc_2008_59 sec_1 as previously discussed petitioner has failed to substantiate the time place and business_purpose of his claimed traveling expenses consequently he is not entitled to deduct traveling expenses using this optional per_diem_allowance petitioner contends that even if he is not entitled to deductions for traveling expenses based on the per_diem_allowance he should be entitled to deduct expenses of driving to and from the forest dynalectric and chewning work locations using the standard mileage rate provided in revproc_2007_70 sec 2007_2_cb_1162 and announcement 2008_2_cb_114 petitioner introduced an undated handwritten sheet of paper to support his standard_mileage_deduction claim on the basis of the markings on this sheet of paper petitioner asserted that he was entitled to a dollar_figure deduction under the standard mileage rate available for specifically petitioner claimed that for forest he drove miles per day for days and was entitled to cents per mile for dynalectric he claimed that he drove miles per day for days and was entitled to cents per mile and for chewning he claimed that he drove miles per day for days and was entitled to cents per mile sec_1_274-5 income_tax regs provides that the commissioner may prescribe a standard mileage rate that a taxpayer may use to determine a deduction with respect to the business use of a passenger_automobile under this authority the commissioner issued revproc_2007_70 supra and announcement supra which provide rules for using a standard mileage rate in lieu of substantiating the actual amount of expenditures relating to the business use of a passenger_automobile a taxpayer who uses this method is not relieved of the requirement to substantiate the amount of business mileage and the time and purpose of each use sec_1_274-5 income_tax regs petitioner is not eligible to use the standard mileage rates provided in revproc_2007_70 supra and announcement supra because he has not 6we believe petitioner transposed the and related to the forest mileage calculation and meant to use cents per mile this transposition is irrelevant as discussed infra 7the commissioner generally updates the optional standard mileage rates annually revproc_2007_70 sec_3 2007_2_cb_1162 was effective for transportation_expenses incurred on or after date revproc_2007_70 sec_3 was modified by announcement 2008_2_cb_114 for transportation_expenses paid_or_incurred on or after date under revproc_2007_70 sec_3 taxpayers were entitled to cents per mile and under announcement supra taxpayers were entitled to cents per mile adequately substantiated the business mileage of his vehicles or the time and purpose of each use id see also rodriguez v commissioner tcmemo_2009_ the only evidence petitioner offered to prove his business mileage was his vague oral testimony and the undated handwritten sheet of paper documenting the purported number of days and number of miles driven during the year significantly petitioner did not provide the dates of each trip petitioner’s documentation also strains credibility in indicating that he traveled miles each day to and from his forest work location finally petitioner claims he is entitled to dollar_figure of deductions related to tolls petitioner offered no receipts or other evidence to substantiate these claimed expenses and thus has failed to meet the stringent requirements of sec_274 see eg fernandez v commissioner tcmemo_2011_216 in sum petitioner has failed to substantiate any of his claimed traveling expenses on the basis of actual costs per_diem allowances or standard mileage rates but even if petitioner had properly substantiated any of his claimed traveling expenses under any of these methods he could not deduct these expenses unless he could claim them as itemized_deductions see sec_62 sec_63 d a and b a revproc_2007_63 sec c b pincite revproc_2008_59 sec c b pincite to claim itemized_deductions a taxpayer must make an election for the taxable_year on his or her return sec_63 and because petitioner failed to file a return and respondent prepared an sfr on his behalf he cannot claim an itemized_deduction for unreimbursed traveling expenses see sec_63 and murray v commissioner tcmemo_2012_213 jahn v commissioner tcmemo_2008_ aff’d 392_fedappx_949 3d cir petitioner contends that he is entitled to traveling expense deductions for because respondent allowed similar deductions for his and tax years on the basis of per_diem allowances petitioner’s argument is without merit each tax_year stands on its own and must be separately considered see 394_us_678 the commissioner is not required for any given year to allow a deduction permitted for a previous or subsequent year see eg 877_f2d_624 n 7th cir aff’g tcmemo_1987_295 113_tc_158 8citing sec_6212 and sec_6213 petitioner suggests that the notice_of_deficiency should be rescinded sec_6212 gives the secretary authority with the taxpayer’s consent to rescind a notice_of_deficiency we find no error in respondent’s not exercising this discretionary authority in these circumstances iv additions to tax respondent bears the burden of production for additions to tax and must come forward with sufficient evidence indicating it is appropriate to impose the additions to tax see sec_7491 116_tc_438 once respondent meets his burden of production petitioner bears the burden of proving that he is not liable for the additions to tax see higbee v commissioner t c pincite a sec_6651 addition_to_tax respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file his federal_income_tax return sec_6651 provides for an addition_to_tax for failure_to_file a return by the date prescribed unless the taxpayer can establish the failure is due to reasonable_cause and not willful neglect sec_6651 petitioner stipulated that he failed to file a federal_income_tax return for his gross_income exceeded the maximum amount to be exempt from filing for that year see sec_6012 sec_6072 johnston v commissioner tcmemo_2004_107 respondent has met his burden of production under sec_7491 petitioner’s sole defense to the sec_6651 addition_to_tax is that he did not expect to owe tax such a mistaken belief does not constitute reasonable cause see kerstetter v commissioner tcmemo_2012_239 ruggeri v commissioner tcmemo_2008_300 morgan v commissioner tcmemo_1984_384 aff’d 807_f2d_81 6th cir we sustain the addition_to_tax under sec_6651 b sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to pay timely the amount of tax shown on a return unless the failure is due to reasonable_cause and not due to willful neglect this addition_to_tax applies only when an amount of tax is shown on a return see 120_tc_163 burr v commissioner tcmemo_2002_69 aff’d 56_fedappx_150 4th cir petitioner failed to file a return and as evidenced by form sec_6020 certification respondent made an sfr pursuant to sec_6020 that qualifies as a return for purposes of sec_6651 see sec_6015 127_tc_200 aff’d 521_f3d_1289 10th cir grandy v commissioner tcmemo_2012_196 respondent has met his burden of production because petitioner has failed to show reasonable_cause for failing to pay timely the tax due as shown on the sfr we hold that petitioner is liable for the sec_6651 addition_to_tax c sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax for an underpayment of estimated_tax this addition_to_tax is mandatory unless the taxpayer proves an exception applies see sec_6654 lukovsky v commissioner tcmemo_2010_117 a taxpayer must pay estimated income_tax for a particular year only if that person has a required_annual_payment for that year see wheeler v commissioner t c pincite a required_annual_payment is the lesser_of of the tax_shown_on_the_return for the taxable_year or if no return is filed of the tax for that year or of the tax shown on the individual’s return_for_the_preceding_taxable_year sec_6654 respondent has the burden of production to show that petitioner had a required_annual_payment for under sec_6654 see wheeler v commissioner t c pincite wilson v commissioner tcmemo_2012_229 respondent has satisfied this burden of production by introducing forms certificate of assessments payments and other specified matters for tax years and which demonstrate together that petitioner has a federal_income_tax liability for made no estimated income_tax payments for and filed a federal_income_tax return that showed a tax due for that year petitioner has failed to demonstrate that an exception pursuant to sec_6654 applies accordingly we sustain respondent’s determination of the addition_to_tax under sec_6654 to reflect the foregoing decision will be entered for respondent 9generally sec_6654 provides that a taxpayer is not liable for an addition_to_tax for an underpayment of estimated income_tax if the tax due for the year in issue is less than dollar_figure the individual had no tax_liability for the preceding year or a waiver is granted sec_6654 and
